Madia v CBS Corp. (2016 NY Slip Op 03683)





Madia v CBS Corp.


2016 NY Slip Op 03683


Decided on May 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2016

Friedman, J.P., Acosta, Moskowitz, Kapnick, Gesmer, JJ.


1123N 301718/13

[*1] Quirino Madia, et al., Plaintiffs-Respondents, —
vCBS Corporation, et al., Defendants-Appellants, EAN Holdings, LLC, Defendant.


Melcer Newman, PLLC, New York (Jon E. Newman of counsel), for appellants.
Morgan Levine Dolan, P.C., New York (Jeffrey L. Schulman of counsel), for respondents.

Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered July 8, 2015, which, to the extent appealed from as limited by the briefs, denied defendants-appellants' motion to renew their motion to change venue from Bronx County to Westchester County, unanimously affirmed, without costs.
Even if the additional evidence and supplemental affirmation submitted by defendants in support of their motion to renew are considered, defendants failed to establish that plaintiffs did not reside in Bronx County at the time the action was commenced (see CPLR 503[a]). Although defendants showed that plaintiff Quirino Madia presented a license showing a Westchester County address at the time of the accident, and apparently registered other cars in Westchester County, in opposition, plaintiffs presented an affidavit and substantial documentary evidence showing that he lived in a home that he owned in Bronx County, with his wife, plaintiff Theresa Madia, at the time the action was commenced (see Washington v Sow, 127 AD3d 492, 492-493 [1st Dept 2015]). Accordingly, defendants failed to establish that venue
was improperly placed in Bronx County.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 10, 2016
CLERK